— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered June 1, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Cobbs, 161 AD2d 723; People v Policano, 139 AD2d 773, 774). The defendant’s claims that he presented a credible alibi defense and that the undercover police officer’s identification was questionable merely raise issues of credibility (see, People v Marrero, 167 AD2d 559, 560). The determination of issues of credibility is primarily to be made by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Policano, supra).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to exercise our interest of justice jurisdiction in order to reach the contentions which are unpreserved for appellate review. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.